Exhibit 10.1

 

[tm209360d1_ex10-1img001.jpg] 

 

February 18, 2020

 

 

Bruce McClelland

Via email

 

Dear Bruce,

 

On behalf of Ribbon Communications Inc. (“Ribbon”) and Sonus Networks, Inc.
d/b/a Ribbon Communications Operating Company, Inc. (“RCOC” and Ribbon and RCOC,
together with its affiliates who may employ you from time to time, the
“Company”), I am pleased to provide you with this written offer of employment
(this “Agreement”) as Ribbon’s President and Chief Executive Officer, effective
immediately upon the later of (x) March 1, 2020 or (y) the filing of Ribbon’s
Annual Report on Form 10-K for the fiscal year ended December 31, 2019 (in
either case (x) or (y), the “Start Date”). In connection with your employment,
you shall also be appointed to serve as a member of Ribbon’s Board of Directors
(“Board”) effective as of the Start Date. This Agreement is entered into as of
the date set forth above and shall be effective as of the Start Date.

 

1.            Compensation. During your employment with the Company:

 

(a)    Base Salary. Your initial base salary will be at the annualized rate of
$750,000 (your base salary, as may be adjusted from time to time, “Base
Salary”), less applicable state and federal withholdings, paid in accordance
with the Company’s normal payroll practices. Your Base Salary will be subject to
review (no less than annually) and adjustment by the Board or Compensation
Committee of the Board (the “Committee”) in its sole discretion; provided that
Base Salary shall not be reduced at any time other than in connection with
across-the-board reductions for all or substantially all senior executives. For
the avoidance of doubt, you will not be eligible to receive any additional
compensation with respect to your service as a member of the Board during the
term of your employment.

 

(b)    Annual Bonus. You will be eligible to receive annual variable cash bonus
based on achievement of certain corporate and/or individual objectives (“Annual
Bonus”). Subject to achievement of such objectives for the applicable year, the
target Annual Bonus shall equal one hundred percent (100%) of your Base Salary
and you shall be eligible to receive a maximum Annual Bonus of two hundred
percent (200%) of your Base Salary. The Annual Bonus for each fiscal year will
be based on the achievement of objectives determined by the Board or the
Committee; provided that any Annual Bonus payable with respect to 2020 shall be
pro-rated based upon the portion of the year beginning on the Start Date and
ending on December 31, 2020. Your Annual Bonus, if any, shall be paid as soon as
reasonably practicable following Ribbon’s public disclosure of its financial
results for the applicable bonus period and the Board’s or Committee’s approval
of the bonus under the then-applicable Ribbon bonus plan, subject to your
continued employment with the Company through the date of such payment (except
as otherwise set forth in any written agreement by and between the Company and
you).

 

(c)    Equity Awards.

 

(i)You will, within thirty (30) days following the Start Date, be granted
restricted share units (the “Sign On RSUs”) that, upon vesting, will be settled
in shares of common stock of Ribbon with a fair market value of $1,000,000 as of
the date of grant of the Sign On RSUs (calculated based on the closing price of
the common stock on such date). The Sign On RSUs will vest and be settled
subject to your active and continuous employment with the Company through the
first anniversary of grant. You will be required to enter into a restricted
share unit agreement in the Company’s applicable form in connection with the
grant of the Sign On RSUs.

 



1

 

 

[tm209360d1_ex10-1img001.jpg] 

 

(ii)You will, within thirty (30) days following the Start Date, be granted
performance share units (the “Sign On PSUs”). The Sign On PSUs will vest and be
settled based on (A) the achievement of specified performance hurdles, measured
based on the sustained achievement of share price thresholds for Ribbon’s stock
on or prior to September 1, 2024, and (B) your active and continuous employment
with the Company through the date of achievement of the applicable threshold.
You will be required to enter into a performance share unit agreement in the
form attached hereto as Attachment 1 in connection with the grant of the Sign On
PSUs.

 

(iii)Except as set forth herein, you shall not be entitled to any other equity
awards from the Company during the fiscal year ending December 31, 2020.
Following the fiscal year ending December 31, 2020, subject to Board or
Committee approval, you will be eligible to receive annual equity incentive
awards under the Plan at such times, in such amounts and forms, and on such
terms as are generally consistent with other senior executives of the Company,
taking into account any differences in role and responsibility. You will be
required to enter into equity award agreement(s) in the Company’s
then-applicable form in connection with the grant of any future awards described
in this Section 1(c)(iii).

 

2.            Benefits. During your employment with the Company, you will be
entitled to the following benefits:

 

(a)       You will be entitled to vacation consistent with Company policy and
limitations;

 

(b)       You will be entitled to participate as an employee of the Company in
all health and welfare benefit plans and receive fringe benefits and perquisites
generally provided to senior executives of the Company in accordance with
applicable Company plan, policy or program, which currently include group
health, life and dental insurance, and a 401(k) plan.  Notwithstanding the
foregoing, the Company retains the right to change, add or cease any particular
compensation or benefit for its employees in its sole discretion; and

 

(c)       The Company will reimburse you for all reasonable travel, business
development, meals, entertainment and other expenses incurred by you in
connection with the performance of your duties and obligations on behalf of the
Company.  You will comply with such limitations and reporting requirements with
respect to expenses as may be established by the Company from time to time and
will promptly provide all appropriate and requested documentation in connection
with such expenses.

 

3.            Employment Relationship. No provision of this Agreement shall be
construed to create an express or implied employment contract for a specific
period of time. Employment at the Company is considered “at will” and either you
or the Company may terminate the employment relationship at any time and for any
reason, subject to compliance with the Severance Agreement. As a full-time
employee of the Company, you will be expected to devote your full business time
and energies to the business and affairs of the Company. As the Company’s
organization evolves, you may be assigned such other management duties and
responsibilities as the Company may determine, in addition to performing duties
and responsibilities reflected above.

 

4.            Termination and Eligibility for Severance. Concurrent with this
Agreement, the parties acknowledge and agree that they will enter into a
severance agreement in substantially the form attached hereto as Attachment 2
(the “Severance Agreement”). Except as set forth in the Severance Agreement, you
will not be entitled to any severance or other termination payments or benefits
from the Company or any of its affiliates.

 



2

 

 

[tm209360d1_ex10-1img001.jpg] 

 

5.            Previous Employment. By accepting employment with the Company, you
represent the following: (a) any notice period you are required to give or to
serve with a previous employer has expired and that by entering into or
performing any of your duties for the Company, you will not be in breach of any
other obligation binding on you; (b) you will not use or disclose any
confidential information in breach of any agreement you may have with a previous
employer or any other person; and (c) you are not currently party to or bound by
the terms of any non-competition, non-solicitation, confidentiality or
non-disclosure agreement or other agreement with a previous employer or any
other party which could impair or interfere in any manner with your ability to
fully satisfy your obligations and duties hereunder.

 

6.            Confidentiality. The Company considers the protection of its
confidential information and proprietary materials to be very important.
Therefore, as a condition of your employment, you and the Company will become
parties to the Confidentiality, Non-Competition and Assignment of Inventions
Agreement, as set forth on Attachment 3 hereto. This attached agreement must be
signed and returned to the Company as soon as practicable following the date
hereof (and no later than the Start Date).

 

7.            Indemnity.  As an executive and director of the Company, the
Company will provide you with an Indemnity Agreement on the Company’s standard
form. 

 

8.            General.

 

(a)This Agreement, together with the agreements referenced herein, will
constitute our entire agreement as to your employment by the Company and will
supersede any prior agreements or understandings, whether in writing or oral.

 

(b)This Agreement and your employment and service as a member of the Board are
contingent upon the Company’s standard onboarding processes, which may include
background and reference checks and satisfactory proof of your right to work in
the United States. You agree to provide any documentation or information at the
Company’s reasonable request to facilitate these processes (if any).

 

(c)This Agreement may be executed in more than one counterpart, each of which
shall be deemed to be an original, and all such counterparts together shall
constitute one and the same instrument.

 

(d)The provisions of this Agreement are severable and if any one or more
provisions may be determined to be illegal or otherwise unenforceable, in whole
or in part, the remaining provisions of this Agreement shall nevertheless be
binding and enforceable. Except as modified hereby, this Agreement shall remain
unmodified and in full force and effect.

 

(e)This Agreement is personal in nature and neither of the parties hereto shall,
without the written consent of the other, assign or otherwise transfer this
Agreement or its obligations, duties and rights under this Agreement; provided,
however, that in the event of the merger, consolidation, transfer or sale of all
or substantially all of the assets of the Company, the Company may assign its
rights and obligations hereunder and, in the event of such assignment, this
Agreement shall, subject to the provisions hereof, be binding upon and inure to
the benefit of such successor and such successor shall be solely obligated to
discharge and perform all of the promises, covenants, duties and obligations of
the Company hereunder.

 



3

 

 

[tm209360d1_ex10-1img001.jpg] 

 

(f)All notices shall be in writing and shall be delivered personally (including
by courier), by overnight receipted courier service (such as UPS or Federal
Express) or sent by certified, registered or express mail, postage prepaid, to
the Company at the following address: Ribbon Communications Legal Department,
3605 E. Plano Parkway, Plano, Texas 75074, and to you at the most current
address we have in your employment file. Any such notice shall be deemed given
when so delivered personally or, if by certified, registered or express mail,
postage prepaid mailed, forty-eight (48) hours after the date of deposit in the
mail. Any party may, by notice given in accordance with this paragraph to the
other party, designate another address or person for receipt of notices
hereunder.

 

(g)Arbitration.

 

i.Any controversy, dispute or claim arising out of or relating to this Agreement
or the breach hereof which cannot be settled by mutual agreement will be finally
settled by binding arbitration in the county where you performed your principal
work duties for the Company, under the jurisdiction of the American Arbitration
Association or other mutually agreeable alternative arbitration dispute
resolution service, before a single arbitrator appointed in accordance with the
arbitration rules of the American Arbitration Association or other selected
service, modified only as herein expressly provided.  You acknowledge receipt of
the applicable AAA Employment Arbitration Rules and Mediation Procedures which
may be found at the AAA website here https://www.adr.org/Rules. The arbitrator
may enter a default decision against any party who fails to participate in the
arbitration proceedings.

 

ii.The Federal Arbitration Act, 9 U.S.C. §§ 1 et seq. shall govern the
interpretation and enforcement of this arbitration clause. The decision of the
arbitrator on the points in dispute will be final, non-appealable and binding,
and judgment on the award may be entered in any court having jurisdiction
thereof.

 

iii.The fees and expenses of the arbitration will be borne as provided in the
AAA Costs of Arbitration section, and each party will bear the fees and expenses
of its own attorney, unless the arbitrator finds that a statutory award of
attorneys’ fees and/or costs is appropriate.

 

iv.The parties waive their rights to a class or collective action. The parties
agree that claims may not be joined, consolidated, or heard together with claims
of any other current or former employee of the Company or other third party.

 

v.The parties agree that this Section 8(g) has been included to resolve any
disputes between them with respect to this Agreement or your employment, and
that this Section 8(g) will be grounds for dismissal of any court action
commenced by either party with respect to this Agreement, other than
post-arbitration actions seeking to enforce an arbitration award or actions
seeking an injunction or temporary restraining order and other than claims for
unemployment insurance benefits or workers compensation benefits or other claims
which by law cannot be subject to a mandatory arbitration agreement.  In the
event that any court determines that this arbitration procedure is not binding,
or otherwise allows any litigation regarding a dispute, claim, or controversy
covered by this Agreement to proceed, the parties hereto hereby waive, to the
maximum extent allowed by law, any and all right to a class or collection action
or a trial by jury in or with respect to such litigation.

 



4

 

 

[tm209360d1_ex10-1img001.jpg] 

 

vi.The parties will keep confidential, and will not disclose to any person,
except as may be required by law or the rules and regulations of the Securities
and Exchange Commission or other government agencies, the existence of any
controversy hereunder, the referral of any such controversy to arbitration or
the status or resolution thereof; notwithstanding the foregoing, nothing herein
shall restrict you from communicating with a government agency or engaging in
protected concerted activity that cannot be waived by such an agreement not to
disclose.

 

(h)This Agreement shall be governed by and interpreted in accordance with the
laws of the State of Delaware, without regard to the conflict of laws provisions
thereof or of any other jurisdiction.

 

(i)The Company is an equal opportunity employer.

 

9.           Acceptance. You may accept the terms and conditions described
herein by confirming your acceptance in writing.  Please send your
countersignature to this Agreement to the Company, or via e-mail to me, which
execution will evidence your agreement with the terms and conditions set forth
herein.

 

5

 

 

[tm209360d1_ex10-1img001.jpg] 

 

Sincerely,

 

 

/s/ Richard J. Lynch   Richard J. Lynch, Chairman  

On behalf of Ribbon Communications Inc. and Ribbon Communications Operating
Company, Inc.

 

 

Accepted as of the first date set forth above by:

 

/s/ Bruce McClelland   Bruce McClelland  

 

Signature Page to Employment Letter

 





 



 

Attachment 1

 

Performance Share Unit Agreement

 

[Filed Separately]

 



 

 

Attachment 2

 

Severance Agreement

 

[Filed Separately]

 



 

 

Attachment 3

 

Confidentiality, Non-Competition

And Assignment of Inventions Agreement

 

In consideration for my employment by Ribbon Communications Inc. (“Ribbon”) and
Sonus Networks, Inc. d/b/a Ribbon Communications Operating Company, Inc., a
wholly owned subsidiary of Ribbon Communications Inc., (“RCOC” and together with
Ribbon, the “Company”), the promises the Company makes in this Confidentiality,
Non-Competition and Assignment of Inventions Agreement (the “Agreement”), and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the undersigned hereby agrees with the Company as
follows:

 

1.            Recognition of Company’s Rights; Non-Disclosure. I understand and
acknowledge that the Company possesses Proprietary Information (defined below),
which the Company agrees to disclose to me in exchange for my covenants under
this Agreement. I acknowledge and agree that the Company’s Proprietary
Information (1) is secret and not a matter of knowledge in the industry; (2)
gives the Company an advantage over competitors who do not know or use the
Proprietary Information; (3) is of such value and nature as to make it
reasonable and necessary to protect and preserve the confidentiality and secrecy
of the Proprietary Information; and (4) is a valuable and special and unique
asset of the Company, the disclosure of which could cause substantial injury and
loss of profits and goodwill to the Company. At all times during the term of my
employment and thereafter, I will hold in strictest confidence and will not
disclose, use, lecture upon, or publish any of the Company’s Proprietary
Information, directly or indirectly, at any time in the future except as such
disclosure, use, or publication may be required in connection with my work for
the Company, or unless an executive member of the Company or the Board of
Directors of the Company expressly authorizes such disclosure in writing. I
understand that notwithstanding the foregoing, nothing in this Agreement
prohibits me from communicating with government agencies or participating in
government agency investigations or proceedings, and nothing herein limits my
right to receive an award for information provided to the Securities and
Exchange Commission. I understand that I am not required to notify the Company
of any such communications; provided however, that nothing herein authorizes the
disclosure of information I obtained through a communication that was subject to
attorney client privilege.

 

I hereby assign to the Company any rights I may have or acquire in the Company’s
Proprietary Information and recognize that all Proprietary Information shall be
the sole property of the Company and its assigns and in any event must be
returned to the Company upon my separation date, and that the Company and its
assigns shall be the sole owner of all patent rights, copyrights, trade secret
rights, and all other rights throughout the world (collectively, “Proprietary
Rights”) in connection therewith.

 

The term “Proprietary Information” shall mean trade secrets, confidential
knowledge, data, or any other proprietary information of the Company and each of
its subsidiaries or affiliated companies. By way of illustration but not
limitation, “Proprietary Information” includes (a) inventions, trade secrets,
ideas, processes, formulas, data, programs, other works of authorship, know-how,
improvements, discoveries, developments, designs, and techniques relating to the
business or proposed business of the Company and that were learned or discovered
by me during the term of my employment with the Company, except as expressly
permitted by the Board of Directors of the Company during the term of my
employment, at the time of my termination, or subsequent to my termination; (b)
information regarding plans for research, development, new products and
services, marketing and selling, business plans, budgets and unpublished
financial statements, licenses, prices and costs, suppliers, and customers that
were learned or discovered by me during the term of my employment with the
Company, except as expressly permitted by the Board of Directors of the Company
during the term of my employment, at the time of my termination, or subsequent
to my termination; and (c) information regarding the skills and compensation of
other employees of the Company.

 



3

 

 

[tm209360d1_ex10-1img001.jpg] 

 

I understand and acknowledge that my non-disclosure obligations described above
are subject to the following immunity provisions of the Defend Trade Secrets Act
of 2016:

 

I.Immunity. An individual shall not be held criminally or civilly liable under
any Federal or State trade secret law for the disclosure of a trade secret that:

 

 (A)is made

 

(i)in confidence to a Federal, State, or local government official, either
directly or indirectly, or to an attorney; and  (ii)solely for the purpose of
reporting or investigating a suspected violation of law; or

 

 (B)is made in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal.

 

II.Use of Trade Secret Information in an Anti-Retaliation Lawsuit. An individual
who files a lawsuit for retaliation by the Company for reporting a suspected
violation of law may disclose the trade secret to the attorney of the individual
and use the trade secret information in the court proceeding, if the individual:

 

 (A)files any document containing the trade secret under seal; and

 (B)does not disclose the trade secret, except pursuant to court order.

 

2.              Specialized Training and Knowledge. During my employment the
Company will provide me with specialized training and knowledge regarding the
Company’s Proprietary Information as well as regarding the Company’s specific
operations, products and services. I recognize the value of this training and
knowledge and agree that it is a material benefit to me. I acknowledge and agree
that I have not previously received this training and knowledge from the
Company, and that I would not receive this training and knowledge from the
Company but for my signing of this Agreement.

 

3.              Third Party Information. I understand, in addition, that the
Company may from time to time receive from third parties confidential or
proprietary information (“Third Party Information”) subject to a duty on the
Company’s part to maintain the confidentiality of such information and to use it
only for certain limited purposes. During the term of my employment and
thereafter, I will hold Third Party Information in the strictest confidence and
will not disclose (to anyone other than Company personnel who need to know such
information in connection with their work for the Company) or use, directly or
indirectly, at any time in the future, except in connection with my work for the
Company, Third Party Information unless expressly authorized by an executive
officer of the Company in writing.

 

4.              Assignment of Intellectual Property.

 

(a) I hereby assign to the Company all my right, title, and interest in and to
any and all inventions, original works of authorship (including software source
code), trade secrets, designs, developments, improvements, concepts and other
intellectual property (and all Proprietary Rights with respect thereto)
(collectively, “Intellectual Property”), whether or not patentable or
registrable under patent, copyright or similar statutes, that were made or
conceived or reduced to practice or learned by me, either alone or jointly with
others, (i) at the direction of the Company, (ii) during the performance of my
duties of employment, (iii) on Company time, (iv) using Company’s equipment,
materials, supplies, facilities or Proprietary Information, or (v) that, at the
time of conception, authorship, development, or reduction to practice of the
Intellectual Property, relate to the business of the Company as conducted (or as
proposed to be conducted) or the actual or demonstrably anticipated research or
development of the Company, during the period of my employment with the Company.
The only Intellectual Property excluded from this provision are those which are
set forth in Exhibit A to this Agreement, or the assignment of which are
prohibited pursuant to applicable law. I have attached, as Exhibit A, a list
specifically describing all inventions, original works of authorship (including
software source code), trade secrets, designs, developments, improvements,
concepts, and other intellectual property that:

 



4

 

 

[tm209360d1_ex10-1img001.jpg] 

 

(i)                 I made, alone or jointly with others, prior to employment
with Company;

 

(ii)                belong to me, in which I have an ownership interest, or
which are owned in whole or in part by another company, organization, or other
entity of which I have an ownership interest; and

 

(iii)              are not assigned to Company (collectively, “Retained
Intellectual Property”);

 

provided that if no such list is attached, I represent that there is no such
Retained Intellectual Property.

 

To preclude any possible uncertainty, I have also set forth on Exhibit A
attached hereto a complete list of all inventions that I have, alone or jointly
with others, conceived, developed, or reduced to practice or caused to be
conceived, developed, or reduced to practice prior to commencement of my
employment with the Company, in which I have assigned my ownership interest to a
third party and that I wish to have excluded from the scope of this Agreement;
provided that if no such list is attached, I represent that there are no such
inventions. If disclosure of any such invention on Exhibit A would cause me to
violate any prior confidentiality agreement, I understand that I am not to list
such inventions in Exhibit A but am to inform the Company that all inventions
have not been listed for that reason.

 

All Intellectual Property assigned to the Company by this Section 4 is
hereinafter referred to as “Company Intellectual Property.”

 

(b)          If in the course of my employment with the Company, the Company
incorporates into any Company product, process or machine any Retained
Intellectual Property, I hereby grant and the Company shall have a nonexclusive,
royalty-free, irrevocable, perpetual, worldwide license to make, have made,
modify, create derivative works of, improve, use, import, export, and sell such
Retained Intellectual Property as part of or in connection with such product,
process or machine. I agree to and do hereby assign to Company any and all
right, title, and interest in and to any and all modifications, improvements,
and other derivative works made by or on behalf of Company to any such Retained
Intellectual Property that is licensed to Company pursuant to this Section 4,
and thus any and all such modifications, improvements, and other derivative
works are deemed Company Intellectual Property.

 

(c)          I acknowledge that all original works of authorship that are made
by me (solely or jointly with others) during the term of my employment with the
Company and that are within the scope of my employment and protectable by
copyright (“Works”) are “works made for hire,” as that term is defined in the
United States Copyright Act (17 U.S.C. § 101). If for any reason any such Works
or any part thereof would not or cannot be considered a “work made for hire”
under applicable law, I agree to and do hereby sell, assign, and transfer to
Company, its successors and assigns, the entire right, title and interest in and
to the copyright in such Work and any registrations and copyright applications
relating thereto and any renewals and extensions thereof, and in and to all
works based upon, derived from, or incorporating that Work, and in and to all
income, royalties, damages, claims and payments now or hereafter due or payable
with respect thereto, and in and to all causes of action, either in law or in
equity for past, present, or future infringement based on the copyrights, and in
and to all rights corresponding to the foregoing throughout the world. I hereby
waive, as against Company, its successors, assigns and licensees, all moral
rights which I have or acquire in respect of all such Works. I agree to enforce
the moral rights as against others as directed by and at the cost of Company or
its successor-in-title of the copyright in the Works.

 



5

 

 

[tm209360d1_ex10-1img001.jpg] 

 

(d)           I acknowledge and agree that the Company is not obligated to
commercialize any Company Intellectual Property, and that if I desire to
independently commercialize any of said Company Intellectual Property, I must
request and obtain a written license from the Company beforehand, which license
request may be declined by the Company in its sole discretion.

 

5.            Enforcement of Proprietary Rights. During my employment and after
my separation from the Company for any reason whatsoever, I agree that I will
assist the Company in every proper way to obtain and from time to time enforce
United States and foreign Proprietary Rights relating to Company Intellectual
Property, including without limitation inventions, in any and all countries. To
that end I will execute, verify, and deliver such documents and perform such
other acts (including appearances as a witness) as the Company may reasonably
request for use in applying for, obtaining, perfecting, evidencing, sustaining,
and enforcing such Proprietary Rights and the assignment thereof. In addition, I
will execute, verify, and deliver assignments of such Proprietary Rights to the
Company or its designee. My obligation to assist the Company with respect to
Proprietary Rights relating to such Company Inventions in any and all countries
shall continue beyond the termination of my employment, but the Company shall
compensate me at a reasonable rate after my termination for the time actually
spent by me at the Company’s request on such assistance. In addition, the
Company will provide me with reasonable notice of the need for assistance when
feasible and agrees to schedule such assistance in such a manner as not to
interfere with any alternative employment obtained by me when possible.

 

In the event the Company is unable for any reason, after reasonable effort, to
secure my signature on any document needed in connection with the actions
specified in the preceding paragraph, I hereby irrevocably designate and appoint
the Company and its duly authorized officers and agents as my agent and attorney
in fact, to act for and in my behalf to execute, verify, and file any such
documents and to do all other lawfully permitted acts to further the purposes of
the preceding paragraph thereon with the same legal force and effect as if
executed by me. I hereby waive and quitclaim to the Company any and all claims,
of any nature whatsoever, that I now or may hereafter have for infringement of
any Proprietary Rights assigned hereunder to the Company.

 

6.            Obligation to Keep Company Informed. During the period of my
employment, I will promptly disclose to the Company fully and in writing and
will hold in trust for the sole right and benefit of the Company any and all
Company Intellectual Property, including without limitation inventions. In
addition, I will disclose all patent applications filed by me during the three
(3) years after termination of my employment with the Company.

 

7.             Other Activities; Non-Solicitation; Non-Compete;
Non-Disparagement. In consideration of my employment with the Company and terms
and conditions of the employment letter to which this Agreement is attached and
for the Company’s promises to disclose its Proprietary Information to me and to
provide me with specialized training and knowledge, and as part of the agreement
between the Company and me regarding the Company disclosing its Proprietary
Information to me and providing me with specialized training and knowledge, I
agree as follows:

 

(a)           During the term of my employment and for a period of one (1) year
after my employment with the Company is terminated for any reason whatsoever, I
will not directly or indirectly, individually or on behalf of any other person,
firm, partnership, corporation, or business entity of any type: hire, solicit,
assist, aid, induce, or in any way encourage any then-current employee or
consultant of the Company or any affiliate or subsidiary of the Company to
terminate his or her employment relationship or consulting relationship with the
Company or subsidiary; directly or indirectly hire or solicit the services of
any former employee of the Company or any affiliate or subsidiary of the Company
whose employment has been terminated for less than six (6) months; and/or induce
or attempt to induce any other then-current employee of Company to work for,
render services or provide advice to or supply Proprietary Information belonging
to Company to any person or entity other than Company.

 

6

 

 

 [tm209360d1_ex10-1img001.jpg]

 

(b)          I acknowledge receipt of this Agreement upon on the date I received
my formal offer of employment, which is at least ten (10) business days before
the date my employment with the Company is to commence. I have the right to
consult with my counsel prior to signing this Agreement.

 

i.                        During the term of my employment, and for a period of
one (1) year after my employment with the Company is terminated by me for any
reason whatsoever or by the Company without Cause (the “Non-Compete Period”), I
will not, directly or indirectly, for my own benefit or the benefit of any other
person or entity, compete with the business of the Company or its successors or
assigns in (A) each city, county, state, territory and country in which (i) I
provided services or had a material presence or influence at any time during the
last two years of my employment or engagement with the Company and (B) without
limiting Section 7(b)(i)(A), Massachusetts, North Carolina, Texas or in any
other state in the United States (including, without limitation, all parishes
and municipalities of Louisiana set forth on Exhibit B to this Agreement), or in
any country in the world where the Company conducts material business or where
the Company has taken active steps to commence conducting business; provided
that I shall be permitted to acquire a passive stock or equity interest in such
an entity provided the stock or other equity interest acquired is not more than
one percent (1%) of the outstanding interests in such entity. The term “not
compete” as used herein means that I will not directly or indirectly, as an
owner, manager, officer, director, employee, consultant, or stockholder, own,
operate, manage, or engage in, or prepare to do any of the foregoing activities,
a business substantially similar to or competitive with the business of the
Company or such other business activity in which the Company may substantially
engage during the term of my employment, nor shall I render services of a
financial, strategic, executive, or managerial manner to such a business.
“Cause” as used herein shall have its meaning ascribed to it in that certain
Severance Agreement, entered into as of February 18, 2020, between Ribbon, Sonus
Networks, Inc. d/b/a Ribbon Communications Operating Company, Inc. and me. For
the avoidance of doubt, the non-competition obligations set forth above in this
Section 7(b) shall not apply to me if and to the extent the Company elects to
waive any of such obligations as provided in Section 7(b)(iii) below. In the
event the Company determines at any time that I engaged in conduct constituting
Cause during or after my employment has ended, then the Company may
retroactively designate my termination as a termination with Cause, and the
non-competition covenants set forth in this Section 7(b)(i), and each subpart,
shall remain in full force and effect pursuant to their terms. Notwithstanding
the foregoing, in the event I breach my fiduciary duty to the Company or
unlawfully take, physically or electronically, property belonging to the Company
as reasonably determined by the Company, the Non-Compete Period as defined above
shall be extended for one (1) additional year, for a maximum period of two (2)
years after my employment with the Company is terminated.

 

ii.                      The Company agrees to pay me during the
post-termination portion of the Non-Compete Period at a rate that equals fifty
percent (50%) of my highest annualized base salary within the two (2) years
prior to my termination, less applicable taxes and withholdings, in accordance
with the Company’s regular payroll procedure; provided, however, the Company
shall not be required to provide such pay (A) if my employment or engagement
with the Company is terminated by the Company without Cause; (B) if and to the
extent on or prior to my termination date, the Company elects pursuant to
Section 7(b)(iii) to waive my non-competition covenants set forth in Section
7(b)(i); (C) if I violate any of my non-competition covenants set forth in
Section 7(b)(i) as reasonably determined by the Company; or (D) during any
Non-Compete Period that has been increased beyond one (1) year post-termination
for the reasons set forth in Section 7(b)(i). I expressly acknowledge and agree
that, in the event the Company reasonably determines that I have breached any of
my non-competition covenants set forth in Section 7(b)(i), the Company may
refuse to make any payments, and I shall immediately return to the Company any
payments already received, pursuant to this Section 7(b)(ii), in addition to and
without limiting any other legal or equitable relief available to the Company.

 



7

 

 

[tm209360d1_ex10-1img001.jpg] 

 

iii.                        At any time, the Company may in its sole discretion
elect to waive any or part of the obligations in Section 7(b)(i), provided any
such waiver is expressly agreed to in writing by the Board of Directors of the
Company. Such waiver shall be deemed effective when hand-delivered to me or
emailed to me at my Company-provided email address.

 

(c)          During the term of my employment, and for a period of one (1) year
after my employment with the Company is terminated for any reason, I will not,
directly or indirectly, individually or on behalf of any other person, firm,
partnership, corporation, or business entity of any type, solicit, contact, call
upon, communicate with, or attempt to communicate with, any Customer of the
Company in order to influence a Customer to divert its business to any
competitor of the Company or otherwise damage the Company’s relationship with a
Customer in any way. For purposes of this Section 7(c), “Customer” shall mean
any company or business entity that the Company had contact with or performed
services for during the last twelve (12) months of my employment with the
Company.

 

(d)          I agree that following the termination of my employment with the
Company, I will not access the Company’s computer systems, download files or any
information from the Company’s computer systems or in any way interfere,
disrupt, modify or change any computer program used by the Company or any data
stored on the Company’s computer systems.

 

(e)          I agree that if I should later claim any portion of Section 7 is
unclear, unenforceable, overbroad or inapplicable to any activity in which I
intend to engage, I must notify the Company, in writing, of my position at least
fourteen (14) calendar days before engaging in such activity. During the 14-day
period, I must meet face-to-face with the Company’s authorized representative,
in good faith, to discuss resolution of the issue. A mediator may be hired, at
the Company’s expense, to facilitate the discussion. If I fail or refuse to
comply with this conflict resolution provision, I waive my right to challenge
the scope, clarity, applicability, breadth or enforceability of Section 7 and
all of its restrictions. However, all of my rights will be reserved if I comply
with this provision even if no agreement is reached during the conference.
Notwithstanding the foregoing provisions of this Section 7, nothing herein shall
prevent the Company from seeking and obtaining immediate injunctive relief under
Section 10, with or without prior notice to me, from any court of competent
jurisdiction, prior to conducting the face-to-face meeting provided for herein.

 

(f)           I agree that during and following the term of my employment with
the Company, I will not make any private or public statements or comments about
the Company and/or its products, services, practices, directors, officers,
agents, representatives, or equity holders in any form, oral, written or
electronic, which could constitute libel, slander, or disparagement or which may
be considered to be derogatory or detrimental to the name or business reputation
of the Company and/or its products, services, practices, directors, officers,
agents, representatives, or equity holders; provided, however, that the terms of
this subparagraph shall not apply to truthful statements required of me by law
and/or communications between me and my spouse, clergy, or attorneys, which are
subject to a claim of privilege existing under common law, statute, or rule of
procedure.

 



8

 

 

[tm209360d1_ex10-1img001.jpg] 

 

8.            Third-Party Agreements and Rights. I represent that I am not bound
by the terms of any agreement with any previous employer or other party which
restricts in any way my use or disclosure of confidential and proprietary
information belonging to a previous employer or another party or which will
restrict in any way my performance of any job duties, except as I have disclosed
in Exhibit C to this Agreement prior to its acceptance by the Company. I have
delivered to the Company true and complete copies of any agreements listed on
Exhibit C. I represent to the Company that my execution of this Agreement, my
employment with the Company and the performance of my duties for the Company
will not violate any obligations I may have to any previous employer or other
party. In my work for the Company, I will not disclose or make use of any
information in violation of any agreements with or rights of any previous
employer or other party, and I will not bring to the premises of the Company any
copies or other tangible embodiments of non-public information belonging to or
obtained from any such previous employment or other party.

 

9.            Return of Company Documents and Equipment. I agree that when my
employment is terminated for any reason, I will immediately return all Company
owned equipment and documents (paper and electronic) to the Company including,
but not limited to, drawings, notes, memoranda, specifications, devices, and
formulas, together with all copies thereof, and any other material containing or
disclosing any Company Intellectual Property, including without limitation any
inventions, Third Party Information, or Proprietary Information of the Company.
I further agree that any property, including computers, situated on the
Company’s premises and owned by the Company, including disks and other storage
media, filing cabinets or other work areas, is subject to inspection by Company
personnel at any time with or without notice.

 

10.          Legal and Equitable Remedies. Because my services are personal and
unique and because I may have access to and become acquainted with the
Proprietary Information of the Company and because any breach of the covenants
under Section 7 would likely result in irreparable damage to the Company for
which remedies at law would likely be inadequate, the Company shall have the
right to enforce this Agreement and any of its provisions by injunction,
specific performance, or other equitable relief, without bond (or other
security) and without prejudice to any other rights and remedies that the
Company may have for a breach of this Agreement.

 

11.          Authorization to Notify New Employer. I hereby authorize the
Company to notify my new employer about my rights and obligations under this
Agreement following the termination of my employment with the Company for any
reason whatsoever.

 

12.          Notices. Any notices required or permitted hereunder shall be given
to the appropriate party at the address specified below. Such notice shall be
deemed given upon personal delivery to the appropriate address or if sent by
certified or registered mail, three days after the date of mailing.

 

If to the Undersigned:

 

Most recent address on Company’s records.

 

If to the Company:

 

Ribbon Legal Department

3605 E. Plano Parkway

Plano, Texas 75074

 



9

 

 

[tm209360d1_ex10-1img001.jpg] 

 

13.          General Provisions.

 

(a)           Governing Law. This Agreement will be governed by and construed
according to the laws of the Commonwealth of Massachusetts without regard to
conflicts of law principles of any jurisdiction.

 

(b)           Interpretation/Advice of Counsel. All terms and provisions of this
Agreement, and the drafting of this Agreement, have been negotiated by the
Parties at arm’s length and to mutual agreement, with consideration by and
participation of each, and no party shall be deemed the scrivener of this
Agreement. I acknowledge to the Company that I have been represented by
licensed, independent legal counsel in connection with the drafting, negotiation
and execution of this Agreement or have had a reasonable opportunity to engage
such counsel and voluntarily elected to forgo representation thereby. I further
acknowledge and agree that I fully understand all of the terms and provisions of
this Agreement, am fully aware of their legal effect, intend that they shall be
enforceable against me in accordance with their terms, and have entered into
this Agreement freely based on my own judgment and, to the extent applicable,
the advice of my counsel.

 

(c)           Forum. The parties agree that, notwithstanding anything to the
contrary in any other agreement between the Company and me, all disputes arising
under this Agreement shall be adjudicated in the superior court, or the business
litigation session of the superior court, in Suffolk County, Massachusetts, or,
if permitted by applicable law, in any federal court of competent jurisdiction
in the Commonwealth of Massachusetts, and I hereby agree to consent to the
personal jurisdiction of such court. The Company and I each hereby irrevocably
waive any right to a trial by jury in any action, suit or other legal proceeding
arising under or relating to any provision of this Agreement.

 

(d)           Entire Agreement. This Agreement sets forth the entire agreement
and understanding between the Company and myself relating to the subject matter
hereof and supersedes and merges all prior discussions between us. No
modification of or amendment to this Agreement, nor any waiver of any rights
under this Agreement, will be effective unless in writing signed by the party to
be charged. Any subsequent change or changes in my duties, salary, or
compensation will not affect the validity or scope of this Agreement. As used in
this Agreement, the period of my employment includes any time during which I may
be retained by the Company as a consultant or contractor. By executing this
Agreement, I also acknowledge that: (i) I am not relying upon any statements,
understandings, representations, expectations, or agreements other than those
expressly set forth in this Agreement; and (ii) I knowingly waive any claim that
this Agreement was induced by any misrepresentation or nondisclosure and any
right to rescind or avoid this Agreement based upon presently existing facts,
known or unknown. The Parties stipulate that each Party is relying upon these
representations and warranties in entering into this Agreement. These
representations and warranties shall survive the execution of this Agreement.

 

(e)           Severability.

 

(i)I acknowledge and agree that each agreement and covenant set forth herein
constitutes a separate agreement independently supported by good and adequate
consideration and that each such agreement shall be severable from the other
provisions of this Agreement and shall survive this Agreement.

 

(ii)I understand and agree that Sections 1, 4 and 7 of this Agreement are each
to be enforced to the fullest extent permitted by law. Accordingly, if a court
of competent jurisdiction determines that the scope and/or operation of Section
1, 4 or 7 is too broad to be enforced as written, the Company and I intend that
the court should reform such provision to such narrower scope and/or operation
as it determines to be enforceable; provided, however, that such reformation
applies only with respect to the operation of such provision in the particular
jurisdiction with respect to which such determination was made. If, however,
Section 1, 4 or 7 is held to be illegal, invalid, or unenforceable under present
or future law, and not subject to reformation, then (i) such provision shall be
fully severable, (ii) this Agreement shall be construed and enforced as if such
provision was never a part of this Agreement, and (iii) the remaining provisions
of this Agreement shall remain in full force and effect and shall not be
affected by the illegal, invalid, or unenforceable provision or by its
severance. In the event a court determines that I have violated one of the
post-employment, time-limited restrictions contained in Section 1, 4 or 7, then
the time-limitation for the violated restriction shall be extended by one day
for each day I am found to be in violation up to a maximum of one year.

 



10

 

 

 [tm209360d1_ex10-1img001.jpg]

 

(f)                 Successors and Assigns. This Agreement will be binding upon
my heirs, executors, administrators, and other legal representatives and will be
for the benefit of the Company, its successors and assigns.

 

(g)                Survival. The provisions of this Agreement shall survive the
termination of my employment and the assignment of this Agreement by the Company
to any successor in interest or other assignee.

 

(h)                Employment. I agree and understand that the nature of my
employment, i.e., whether it is “at-will” or for a “term” is not defined by this
Agreement but is determined by separate agreement between myself and the
Company, if any. Nothing contained herein is intended to modify the nature of my
employment relationship with the Company from being either “at-will” or for a
“term,” whichever my employment relationship may be.

 

(i)                 Waiver. No waiver by the Company of any breach of this
Agreement shall be a waiver of any preceding or succeeding breach. No waiver by
the Company of any right under this Agreement shall be construed as a waiver of
any other right. The Company shall not be required to give notice to enforce
strict adherence to all terms of this Agreement.

 

(j)                 Headings. The headings to each section or paragraph of this
Agreement are provided for convenience of reference only and shall have no legal
effect in the interpretation of the terms hereof.

 

11

 

 

I UNDERSTAND THAT THIS AGREEMENT, INTER ALIA, AFFECTS MY RIGHTS TO INVENTIONS I
MAKE DURING MY EMPLOYMENT, RESTRICTS MY RIGHT TO DISCLOSE OR USE THE COMPANY’S
PROPRIETARY INFORMATION DURING OR SUBSEQUENT TO MY EMPLOYMENT, PROHIBITS ME FROM
COMPETING WITH THE COMPANY FOR TWELVE (12) MONTHS AFTER MY EMPLOYMENT WITH THE
COMPANY IS TERMINATED FOR ANY REASON, AND PROHIBITS ME FROM SOLICITING EMPLOYEES
AND CUSTOMERS OF THE COMPANY FOR ONE (1) YEAR AFTER MY EMPLOYMENT WITH THE
COMPANY IS TERMINATED FOR ANY REASON.

 

I HAVE READ THIS AGREEMENT CAREFULLY AND UNDERSTAND ITS TERMS. I HAVE COMPLETELY
FILLED OUT EXHIBIT A AND EXHIBIT C TO THIS AGREEMENT.



 

Dated: , 2020.  

 

Signature of Employee:    

 

Printed name of Employee: Bruce McClelland

 

Address of Employee:  

 

ACCEPTED AND AGREED TO BY THE COMPANY:    

 

By:    

 

Name: Richard J. Lynch Title: Chairman of the Board

 





